Title: Craven Peyton to Thomas Jefferson, 6 August 1809
From: Peyton, Craven
To: Jefferson, Thomas


          Dear Sir  Monteagle Augt 6th 09.
           I have waited this length of time under An expectation of Mr John Akers comeing to purchase a part of my Land togethar with yours, you wished me to sell.  If he did not come by the last of July I was not to expect him, himself &  Lons had fifty Thousand Dollars to lay Out in land, If it is entirely agreeable to you, & it can be done without throwing Any obsticle in the way of Obtaining those rights now under age. I shall be glad for you to recave the proparty, for several reasons, several persons have been pushing me for the warehouse Money togethar for Othar rents, when they become due, my refusial makes them beleave I am unwilling to pay my debts, howevar I am quite willing to encountar Any thing in Any way whatevar to rendar You the least service in my power, & am in hopes no inconvenience can arise from the transfer being made. Any day that will suite your convenience I will come up.
          with great esteem C Peyton
        